UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No.: 0-12122 December 30, 2010 Date of report (date of earliest event reported) Apollo Solar Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 0-12122 84-0601802 (State or other jurisdiction (Commission File Number) (I.R.S. Employer Identification No.) of incorporation) No. 485 Tengfei Third Shuangliu Southwest Airport Economic Development Zone Shuangliu, Chengdu People’s Republic of China 610207 (Address of principal executive offices)(Zip Code) +86 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities On December 30, 2010, Apollo Solar Energy, Inc. (the “Company”) issued a total of 1,500,000 shares of the Company’s common stock to 11 individuals, in the aggregate, in consideration for technical, marketing and R&D consulting services rendered by such individuals to the Company.The Company issued the foregoing described shares in reliance on exemptions from registration pursuant to Section 4(2) under the Securities Act of 1933, as amended, and in reliance on similar exemptions under applicable state securities laws. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. APOLLO SOLAR ENERGY, INC. January 6, 2011 By: /s/ Wilson Liu Name:Wilson Liu Title: Chief Financial Officer 3
